Citation Nr: 0925228	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including major depression, bipolar disorder, and post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1977 to September 1979.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for chronic obstructive pulmonary disease (COPD) 
and major depression.  In February 2008, in regards to new 
evidence associated with the claims file, the Veteran's 
representative submitted a waiver of consideration by the 
agency of original jurisdiction.  In a July 2008 statement, 
the Veteran stated that he wished to drop the claim seeking 
service connection for COPD.  He also indicated that he 
wanted the issue of bipolar disorder and/or PTSD to be 
clarified and desired a video conference hearing on the 
matter.  In December 2008, the Board dismissed the claim 
seeking service connection for COPD and remanded the 
psychiatric disorder issue to schedule the Veteran for a 
video conference hearing.  At the same time, the Board 
recharacterized the original claim of service connection for 
major depression to service connection for a variously 
diagnosed psychiatric disorder, including major depression, 
bipolar disorder, and PTSD.  The Veteran failed to report for 
his scheduled Board hearing and good cause has not been 
shown.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran has been 
(and may again be) a homeless Veteran.  In such cases, VA has 
heightened responsibilities.

The Veteran seeks service connection for a psychiatric 
disorder, including major depression, bipolar disorder, and 
PTSD.  Service treatment records included an August 1977 
entrance report of medical history that was negative for 
attempted suicide, depression or excessive worry, and nervous 
trouble of any sort.  In March 1978, the records show that 
the Veteran attempted suicide.  He stated at the time that he 
was depressed.  On July 1979 separation report of history, 
the Veteran indicated that he had attempted suicide, had 
depression or excessive worry, and nervous trouble of any 
sort.  Post service medical records showed that he underwent 
psychiatric treatment at least six years prior to filing a 
claim for service connection.  Treatment records showed that 
he repeatedly tried to commit suicide or had suicidal 
ideations and included such diagnoses as bipolar disorder, 
depression, and psychosis.  Given that the Veteran had a 
suicide attempt in service, as well as multiple attempts post 
service and there is competent evidence of a currently 
diagnosed psychiatric disability, the Board concludes that a 
remand of the Veteran's service connection claim is 
necessary.  On remand, the Veteran should be accorded a 
pertinent VA examination to determine the nature, extent, and 
etiology of his diagnosed psychiatric disorder(s). 

Further, the Board notes that the Veteran receives VA medical 
care for his psychiatric condition.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c).  On remand a request should be made for 
all records of VA psychiatric treatment, not previously 
associated with the claims file, that the Veteran has 
received since service.  38 C.F.R. § 3.159(c)(2).

September 2007 treatment records indicate that the Veteran 
has applied for Social Security Administration (SSA) 
disability benefits.  He has indicated that his claim has 
been initially denied, but that he has appealed the decision 
and is waiting for a hearing date.  The medical and legal 
documents pertaining to this award are not associated with 
the claims folder.  The possibility that SSA records could 
contain relevant evidence to the claims cannot be foreclosed 
absent a review of those records. Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  The case, therefore, must be 
remanded to obtain these records. 38 C.F.R. § 3.159(c)(2) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he received for his psychiatric 
disorder since service.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources specifically 
including, but not limited to, treatment 
records from West Los Angeles VA Medical 
Center. 

2.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate any records 
obtained with the claims file.  If the 
records are not available, obtain a 
negative reply and associate that reply 
along with VA's efforts to obtain the 
records, with the claims file. 

3.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the diagnosis for the Veteran's 
current psychiatric disorder.  All 
indicated tests and studies, including 
psychological examination/testing, if 
warranted, are to be performed.  The 
claims folder must be made available to 
the VA examiner for review in conjunction 
with rendering an opinion in this matter.  
The VA examiner should be asked to list 
any and all current psychiatric diagnosis 
(diagnoses) for the Veteran.

With respect to each psychiatric 
diagnosis, the VA examiner should opine 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a 50-50 probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
such psychiatric disability had its onset 
in or is related to active service, 
including the attempted suicide noted 
therein.  The complete rationale for any 
opinion(s) expressed should be provided.  
If the Veteran currently has PTSD, the 
examiner should outline the specific 
stressors on which such a diagnosis is 
based.

4.  The RO/AMC should then review the 
claim.  If the claim remains denied, the 
RO/AMC should provide the Veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§  5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


